DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1- are objected to because of the following informalities:
Claim 1, line 4 states “…which form the rear axial output”, and should be amended to state –which form a rear axial output—
Claim 1, line 6 states “pair of tires for engagement with the ground…”, and should be amended to state –pair of tires for ground engagement—
Claim 1, line 8 states “…a rear axial…”, and should be amended to state –a rear axle—
Claim 1, line 12 states “…connecting the rear axial…”, and should be amended to state –connecting the rear axle—

Claim 2, line 2 states “has a relatively smaller diameter…”, and should be amended to state –has the relatively smaller diameter—
Claim 2, line 4 states “has a relatively larger diameter…”, and should be amended to state –has the relatively larger diameter—
Claim 3, line 1 states “…wherein while the first…”, and should be amended to state –wherein the first—
Claim 3, line 5 states “…bring the axle in balance…”, and should be amended to state – bring the rear axle in balance—
Claim 3, lines 5-6 state “…in balance during bump in and bump out with respect…”, and should be amended to state –in balance during bump in and bump out operations with respect—
Claim 3, line 6 states “…the wheels…”, and should be amended to state –the wheel hubs—
Claim 9 is objected to because the units of measurements for the claims are just in imperial units, whereas the other dependent claims are in both imperial and metric units. There should be continuity between the claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucco (FR 2755065) in view of Brill et al. (US 7364528), in further view of Trepte et al. (DE 29603240).
Regarding Claim 1, Lucco discloses a rear axle assembly (see fig. 2) designed to fit within a predefined envelope of a transportation vehicle, the rear axle assembly comprising: first and second double wheel hubs (see fig. 2) which form the rear axial output, each one of the first and the second double wheel hubs respectively supporting a pair of tires for engagement with the ground, and the first and the second double wheel hubs defining a central axis (see 2) of the rear axle assembly; a rear axle (2), and a four-point control arm (6) being connected (Machine translation of Lucco; page 2, lines 51-54) to the rear axle at two spaced apart locations (see fig. 2; the locations being spaced apart along the axle 2) while two additional spaced apart 
However, Lucco does not disclose that the rear axle is offset with respect to the central axis; or the rear axle having a rear axle input for receiving a drive input from a motor or an engine; a first portal housing being located at a first end of the rear axle to facilitate connecting the rear axial and the first double wheel hub, and a second portal housing being located at a second end of the rear axle to facilitate connecting the rear axial and the second double wheel hubs.
Brill et al. teaches a rear axle assembly of a transportation vehicle, wherein a rear axle (16, 20) is offset from a central axis (W) defined by a double set of wheels (23), further comprising a rear axle input (18) for receiving a drive input, and first and second portal housings (14a, 14b, 26a, 26b) located at respective first and second ends of the rear axle to 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the rear axle of Lucco in view of the teaching of Brill et al. so that the rear axle was similar to the rear axle of Brill et al. and was offset from the central axis, and comprised a drive input and first and second portal housings, so that the rear axle assembly was configured to provide a full flat floor or only a minor slope over the rear axle (Brill et al.; Column 3, lines 29-33).
Further, Lucco, as modified, does not disclose that the first end of each of the first and the second spring carriers carries a first relatively smaller diameter air bellow and the second end of each of the first and the second spring carriers carries a second relatively larger diameter air bellow.
Trepte et al. teaches a rear axle assembly of a transportation vehicle comprising first and second air bellows (3, 4), wherein the first air bellows (4) are relatively smaller in diameter than the second air bellows (3). (Trepte et al., Figures 1-3)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the size of the first and second air bellows in view of the teachings of Trepte et al. so that the first air bellows were relatively smaller in diameter than the second air bellows, as by doing so, extra space would be provided in the front side of the rear axle, where other portions of the rear axle assembly are located. Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the location of the shock absorber so that the spring carrier was located radially between the first double wheel hub and the spring carrier, as by doing so, more space would be provided on the inside of the rear axle assembly, where other portions of the rear axle assembly are located. Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 7, Lucco, as modified, discloses the rear axle assembly, wherein the rear axle input (Brill et al.; 18) is connected to drive a rear axle differential (33), accommodated within the rear axle (16, 20), which supplies rotational drive (see Claim 11), via the first and the second portal housings (14a, 14b, 26a, 26b), to each of the first and second double wheel hubs (Lucco; see fig. 2) and associated tires to propel the transportation vehicle in a desired direction. (Lucco; Pages 1-3, Figures 1-5) and (Brille et al.; Columns 1-3, Figures 1-3B) and (Trepte et al., Figures 1-3) 

Regarding Claim 10, Lucco, as modified, discloses the rear axle assembly, wherein the first and the second longitudinal arms (Lucco; see fig. 1, the arm adjacent reference number 1; see also fig. 2, the longitudinal arms connected to the top of the axle 2 near the central axis) .

Allowable Subject Matter
Claims 2-6 8-9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616